Title: From Benjamin Franklin to John Bartram, 27 May 1777
From: Franklin, Benjamin
To: Bartram, John


My dear old Friend,
Paris, May 27. 1777.
The Communication between Britain and North America being cut off, the French Botanists cannot in that Channel be supply’d as formerly with American Seeds, &c. If you or one of your Sons encline to continue that Business, you may I believe send the same Number of Boxes here, that you used to send to England, because England will then send here for what it wants in that Way. Inclos’d is a List of the Sorts wish’d for here. If you consign them to me, I will take care of the Sale and Returns for you. There will be no Difficulty in the Importation, as the Matter is countenanced by the Ministry, from whom I receiv’d the List. My Love to Mrs. Bartram and your Children. I am ever, my dear Friend, Yours most affectionately
B. Franklin
Mr John Bartram
